                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



JEANNE CAlVIARENA-REVIS,                                 Case No. 6:19-cv-00109-M
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

DONNA STONEBERG,

             Defendant.


AIKEN, District Judge:

      Plaintiff Jeanne Camarena-Revis seeks leave to proceed in forma pauperis

("IFP") in this action. (Doc. 28). For the reasons set forth below, the Second Amended

Complaint (doc. 26) is DISMISSED with prejudice, plaintiffs Motion for Appointment

of Pro Bono Counsel (doc. 24) is DENIED, and plaintiffs IFP petition (doc. 28) is

GRANTED.

                                  BACKGROUND

      Plaintiff was rear-ended by defendant Donna Stoneberg. She alleges that she

was injured in the collision.




Page 1 - OPINION AND ORDER
      This is plaintiffs third complaint in this case. Plaintiff initially filed this action

against Farmers Insurance on January 23, 2019, along with an IFP petition. She

alleged that Farmers was liable for the payment of her medical bills related to the

accident. On March 28, 2019, the Court dismissed the Complaint for lack of subject

matter jurisdiction. The Court also ordered a limited term appointment of pro bono

counsel, not to exceed three hours in length, for the purpose of reviewing the case

with plaintiff and discussing her options for how to proceed.

      After meeting with pro bono counsel, plaintiff filed her Amended Complaint,

which added defendants Donna Stoneberg and Jodi Karrick and alleged that all three

defendants were liable for payment of her medical bills. On June 11, 2019, the Court

dismissed the Amended Complaint for lack of subject matter jurisdiction. The Court

also denied plaintiffs IFP petition with leave to refile because it was incomplete.

       Now, plaintiff has filed a Second Amended Complaint and amended IFP

petition.   In the Second Amended Complaint, plaintiff incorporates her prior

complaints by reference, but asserts claims against Donna Stoneberg only. Farmers

Insurance and Karrick are no longer defendants in this case.

       Plaintiff specifically alleges that Stoneberg committed a tort against plaintiff

when she rear-ended her and caused damage to plaintiffs car and physical injury to

plaintiff. Plaintiff alleges that Farmers paid some of her medical bills, but not all,

alleging unpaid bills for acupuncture and physical therapy. She seeks "750,000,00

[sic] dollars" in damages. Sec. Am. Compl.




Page 2 - OPINION AND ORDER
                                    STANDARDS

      When a plaintiff seeks to proceed IFP, district courts have the power under

28 U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

defendants and must dismiss a complaint ifit fails to state a claim. Courts apply the

same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading

standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court is not required to accept legal

conclusions, unsupported by alleged facts, as true. Id.

      Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). The court should construe

pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of any

doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir. 1988).

A prose litigant is also entitled to notice of the deficiencies in the complaint and the

opportunity to amend, unless the complaint's deficiencies cannot be cured. Id.

                                    DISCUSSION

       Once again, plaintiff has not established that this Court has subject matter

jurisdiction over this case. Federal subject matter jurisdiction may be based upon

the presence of a federal question or on diversity of citizenship.




Page 3 - OPINION AND ORDER
        Plaintiff asserts that this Court has federal question jurisdiction over her

claims. However, the Second Amended Complaint asserts tort claims, which, as this

Court has previously explained to plaintiff, are a matter of state law and cannot give

rise to federal question jurisdiction. See 28 U.S.C. § 1331 (requirements for federal

question jurisdiction).   Plaintiff asserts that the claims arise under federal law

because the federal Department of Transportation issues "DMV Study Guides for

people to follow and obey traffic laws." Sec. Amend. Compl. Even assuming that

allegation is true, D:J\/IV study guides cannot be the basis for federal question

jurisdiction because the guides do not create enforceable legal rights or a cause of

action under federal law.

        Although plaintiff does not assert diversity jurisdiction, the Court has

reviewed the allegations in the Second Amended Complaint and concludes that she

cannot establish subject matter jurisdiction on this basis. The Amended Complaint,

which is incorporated by reference, alleges that Stoneberg and plaintiff are citizens

of Oregon. To establish diversity jurisdiction, a plaintiff must allege that she is a

citizen of one state and that all defendants are citizens of other states.

28   u.s.c. § 1332.
        Plaintiff has failed to establish federal subject matter jurisdiction after the

Court provided plaintiff with two opportunities to amend the jurisdictional

deficiencies in her complaint and the assistance of pro bono counsel. The Court

concludes that further amendment would be futile. Accordingly, the Second Amended

Complaint is DISMISSED with prejudice.




Page 4 - OPINION AND ORDER
II.    Other Pending Motions

      Plaintiff has filed a Motion for Appointment of Pro Bono Counsel (doc. 24).

Generally, there is no constitutional right to counsel in a civil case. United States v.

30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986).         However, pursuant to

28 U.S.C. § 1915(e), this Court has discretion to request volunteer counsel for

indigent parties in exceptional circumstances. Wood v. Housewright 900 F.2d 1332,

1335 (9th Cir. 1990); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). To

determine whether exceptional circumstances exist, this Court evaluates the party's

likelihood of success on the merits and her ability to articulate her claims pro se in

light of the complexity of the legal issues involved.     Wood, 900 F.3d at 1335-36;

Wilborn, 789 F.2d at 1331. At this stage, the Court does not find that exceptional

circumstances exist to warrant appointment of counsel, as plaintiff is not likely to

succeed on the merits. Accordingly, plaintiff's motion is DENIED.

      Plaintiffs Amended IFP petition (doc. 28) is GRANTED. Finally, plaintiff has

submitted a number of documents in support of her Amended IFP petition which

appear to be original bank statements. These documents have been filed under seal

in order to protect plaintiffs confidential information and the Court directs that the

clerk should return the original documents to plaintiff along with a copy of this Order

and the accompanying Judgment.

                                   CONCLUSION

      Plaintiffs Amended IFP Petition (doc. 28) is GRANTED, the Second Amended

Complaint (doc. 26) is DISMISSED with prejudice, and the Motion for Appointment




Page 5 - OPINION AND ORDER
of Pro Bono Counsel (doc. 24) 1s DENIED.          Final judgment shall be entered

accordingly.

      IT IS SO ORDERED.

      Dated this   {j__ day of September 2019.


                                    ANN AIKEN
                             United States District Judge




Page 6 - OPINION AND ORDER
